UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC.20549 FORM 10-K (Mark One) T ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2008 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to COMMISSION FILE NUMBER 0-22636 RAPID LINK, INCORPORATED (Name of issuer in its charter) DELAWARE 75-2461665 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 5408 N. 99th Street; Omaha, NE68134 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (402) 392-7561 SECURITIES REGISTERED UNDER SECTION 12(b) OF THE EXCHANGE ACT: None SECURITIES REGISTERED UNDER SECTION 12(g) OF THE EXCHANGE ACT: COMMON STOCK, $0. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in
